Citation Nr: 1642235	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  16-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disorder.

2.  Entitlement to service connection for left knee disorder, including as secondary to right knee disorder.

3.  Entitlement to service connection for lumbar spine degenerative disc disease and degenerative joint disease, including as secondary to right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION


The Veteran served on active duty from June 1952 to June 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal (on VA Form 9), the Veteran requested a hearing at the Board's offices in Washington, DC (Central Office hearing), but he failed to appear for the hearing, so was a "no show" although it was scheduled for July 28, 2016.  He did not provide any good cause explanation for his absence or request to reschedule the hearing, therefore, his hearing request is withdrawn.  38 C.F.R. § 20.702(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that further action on these claims is warranted prior to the final adjudication of entitlement to service connection for right knee, left knee and lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD) disorders.

The Veteran asserts that he injured his right knee (and he stresses "Right" knee as there appears to be some discrepancies in the record regarding which knee) in service in 1953 during a recreational softball game, which resulted in hospitalization and light duty profile.  His service treatment records (STRs) are unavailable for review.  The National Personnel Records Center (NPRC) notified the RO in November 2004 that the Veteran's service records were fire-related.  In December 2011 NPRC responded to a follow-up request from the RO that they could not verify the specific incident presented by the Veteran.  The RO made three requests to the Veteran for federal records in an attempt to reconstruct his file (in November 2011, February 2013 and March 2013).  In February/March 2013 the RO prepared a memorandum of a Formal Finding of Unavailability for the Veteran's service records.  As a result, there is a heightened duty to assist the Veteran in developing his claims.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In a March 2013 letter, the RO informed the Veteran that his records were requested from the state department and they were still receiving a negative response.  

In November 2011 the Veteran was seen by his private chiropractor, Dr. T., and reported he had pain with stiffness in his left knee, right side of his upper back and his right shoulder.  He reported that his symptoms for those disorders began in 1953 and occurs intermittently.  He stated that his disorder is aggravated by walking.  He had not received treatment for the disorders, outside of the chiropractor's office.  The assessments were DJD knee, lumbar facet syndrome, lumbar disc degeneration, myospasm, thoracic spondylosis without myelopathy and cervical disc degeneration.  Dr. T. noted that the Veteran served in the United States Army from 1952 to 1954.  He was injured in 1953; he was playing softball and was hit in the knee with a ball.  He was hospitalized for one week while receiving treatment.  His knee pain has continued since that time.  He also developed back pain while in the service.  He worked with heavy artillery and his job duties required heavy lifting and repetitive bending.  Dr. T. opined that the Veteran's current disorders are more likely than not a result of his service related activity.  

In a September 2013 letter Dr. S., the Veteran private physician, noted that the Veteran suffers from a right knee injury he received in service.  Dr. S's assessment revealed right knee lateral meniscal/lateral ligament injury, crepitus and most likely osteoarthritis.  The injury to his right knee has caused him to favor the right knee causing strain on his left knee and lower back.  

Because the information provided by the Veteran's private health care providers suggests a possible association between the Veteran's right knee and lumbar spine DDD and DJD disorders and his service, such is sufficient to satisfy the low threshold standard in McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a remand for an examination to secure a medical advisory opinion is necessary.

Regarding service connection for a left knee disorder, the Veteran has asserted that such disability is secondary to his right knee disorder.  Notably, secondary service connection claim for a left knee disorder is inextricably intertwined with the service connection claim for a right knee disorder; as the claim is being remanded, consideration of the left knee on a secondary service connection basis must be deferred at this time.

The Veteran's representative notes that the Veteran's knee problems started with an injury during the Fort Sill softball tournament.  The softball program at Fort Sill runs from May to early August and the RO did not request the Reynolds Army Community Hospital, Fort Sill, Oklahoma, records for July and August 1953.  On remand, the RO should attempt to obtain those records.  

As these matters are being remanded for the reasons set forth above, any additional VA treatment records pertaining to the claimed disorders should also be obtained. See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request relevant VA records pertaining to treatment the Veteran received for his knees and lumbar spine from October 2011 to the present time.  All such available documents should be associated with the Veteran's record, and all efforts to obtain the evidence must be noted in the record.

2.  The AOJ should contact the treatment facility in Fort Sill, Oklahoma (Reynolds Army Community Hospital), where the Veteran reportedlywas hospitalized and underwent treatment for a right knee injury sometime in July/August 1953, and request any such records resulting from treatment and/or hospitalization.

3.  After completing the foregoing development, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his right knee and lumbar spine DDD and DJD disorders.  The Veteran's record should be made available to the examiner for review and the examiner should state in the examination report that the record was reviewed.  The examiner should review all pertinent records, including the Veteran's postservice treatment records and lay statements. 

a) The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's right knee disorder is related to his service.  The examiner should address the Veteran's competent lay statements of inservice right knee injury in 1953 playing softball, his hospitalization while receiving treatment and continuous knee pain since that time.

b) The examiner should also determine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's left knee disorder is due to, the result of, or aggravated by the Veteran's right knee disorder.

c). The examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's lumbar spine disorder is related to his service.  

d) The examiner should consider the statement by Dr. T., the Veteran's chiropractor that he developed back pain while in the service, as a result of working with heavy artillery and performing job duties that required heavy lifting and repetitive bending.  

e) The examiner should also determine whether it is at least as likely as not (50 percent or higher probability) that the Veteran's lumbar spine disorder is due to, the result of, or aggravated by the Veteran's right knee disorder.

An explanation for all opinions expressed must be provided.  The examiner should presume that the Veteran's lay statements are credible for purposes of this examination.  The examiner also must reconcile any contradictory evidence, to include medical opinion evidence and the Veteran's lay statements.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

5.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




